DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “the control unit limits transmission of radio signals in the base station frequency band by the       second communication apparatus when the first communication duration time is greater than the second communication duration time, and limits transmission of radio signals in the base station frequency band by the first communication apparatus when the first communication duration       time is less than the second communication duration time” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A communication system comprising: a first communication apparatus and a second communication apparatus, each capable of performing wireless communication in a base station frequency band for communication as a mobile base station, a frequency acquiring unit that acquires the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus, a duration time acquiring unit that acquires a first communication duration time, which is a communication duration time of a communication terminal in service of the first communication apparatus, and a second communication duration time, which is a communication duration time of a communication terminal in service of the second communication apparatus, a determining unit that determines whether or not the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus acquired by the frequency acquiring unit overlap, and a control unit that limits transmission of radio signals in the base station frequency band by the first communication apparatus or the second communication apparatus based on comparison between the first communication duration time and the second communication duration time when the determining unit determines that the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus overlap, wherein the control unit limits transmission of radio signals in the base station frequency band by the       second communication apparatus when the first communication duration time is greater than the second communication duration time, and limits transmission of radio signals in the base station frequency band by the first communication apparatus when the first communication duration       time is less than the second communication duration time.
2.	Regarding claim 8 – A communication system comprising: a first communication apparatus and a second communication apparatus, each capable of              performing wireless communication in a base station frequency band for communication as a    mobile base station, a frequency acquiring unit that acquires the base station frequency band of the first                      communication apparatus and the base station frequency band of the second communication       apparatus, a duration time acquiring unit that acquires a first communication duration time, which is a         communication duration time of a communication terminal in service of the first communication apparatus, and a second communication duration time, which is a communication duration time  of a communication terminal in service of the second communication apparatus, a determining unit that determines whether or not the base station frequency band of the first      communication apparatus and the base station frequency band of the second communication       apparatus acquired by the frequency acquiring unit overlap, and a control unit that limits transmission of radio signals in the base station frequency band by the      first communication apparatus or the second communication apparatus based on comparison       between the first communication duration time and the second communication duration time      when the determining unit determines that the base station frequency band of the first                  communication apparatus and the base station frequency band of the second communication       apparatus overlap, wherein when the control unit is to limit transmission of radio signals in the base station frequency band by the second communication apparatus, the control unit hands over the communication terminal in service of a wireless communication area that is generated by the second communication apparatus to a wireless communication area that is generated by the first communication apparatus, and then limits transmission of radio signals in the base station frequency band by the second communication apparatus.
3.	Regarding claim 10 – A management apparatus that manages a first communication apparatus and a second communication apparatus, each capable of performing wireless communication in a base station frequency band for communication as a mobile base station, the management apparatus comprising: a frequency acquiring unit that acquires the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus, a duration time acquiring unit that acquires a first communication duration time, which is a communication duration time of a communication terminal in service of the first communication apparatus, and a second communication duration time, which is a communication duration time of a communication terminal in service of the second communication apparatus, a determining unit that determines whether or not the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus acquired by the frequency acquiring unit overlap, and a control unit that limits transmission of radio signals in the base station frequency band by the first communication apparatus or the second communication apparatus based on comparison between the first communication duration time and the second communication duration time when the determining unit determines that the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus overlap, wherein the control unit limits transmission of radio signals in the base station frequency band by the       second communication apparatus when the first communication duration time is greater than the second communication duration time, and limits transmission of radio     signals in the base station frequency band by the first communication apparatus when the first     communication duration time is less than the second communication duration time.
4.	Regarding claim 12 - A non-transitory computer-readable storage medium having stored thereon a program for causing a computer that manages a first communication apparatus and a second communication apparatus, each capable of performing wireless communication in a base station frequency band for communication as a mobile base station to function as: a frequency acquiring unit that acquires the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus, a duration time acquiring unit that acquires a first communication duration time, which is a communication duration time of a communication terminal in service of the first communication apparatus, and a second communication duration time, which is a communication duration time of a communication terminal in service of the second communication apparatus, a determining unit that determines whether or not the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus acquired by the frequency acquiring unit overlap, and a control unit that limits transmission of radio signals in the base station frequency band by the first communication apparatus or the second communication apparatus based on comparison between the first communication duration time and the second communication duration time when the determining unit determines that the base station frequency band of the first communication apparatus and the base station frequency band of the second communication apparatus overlap, wherein the control unit limits transmission of radio signals in the base station frequency band by the       second communication apparatus when the first communication duration time is greater than the second communication duration time, and limits transmission of radio signals in the base station frequency band by the first communication apparatus when the first communication duration       time is less than the second communication duration time.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter

Claims 1, and 3-12 are allowable over the prior art of record.

Conclusion

Claims 1, and 3-12 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azizi et al. (US 2019/0364492 A1) discloses method and device for radio communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
10 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465